Citation Nr: 1749740	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-31 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 2008 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO). 

The Board previously remanded this matter in September 2016.


FINDING OF FACT

The Veteran's left knee strain is not manifested by separately compensable limitation of flexion and limitation and extension, flexion limited to 30 degrees, extension limited to 20 degrees, instability, or cartilage impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected left knee strain are not met.  38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.71a Diagnostic Code 5260 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a higher rating is warranted for his left knee disability based on pain, limitation of motion, difficulty standing for long periods of time, and increased difficulty walking during flare-ups.  Following a review of the record, the Board finds that a higher rating is not warranted.  

Foremost, the record does not show limitation of left knee flexion to 30 degrees or limitation of left knee extension to 20 degrees to warrant a higher 20 percent rating under Diagnostic Codes 5260 and 5261, respectively.  38 C.F.R. § 4.71a.  Instead, VA examinations in February 2011 and October 2016 showed full range of motion without objective evidence of pain on motion, or pain on weight bearing, and even following repetitive use.  Moreover, given evidence of full range of motion, separate compensable ratings for limitation and extension are not warranted.

Nor is a higher nor separate rating warranted for instability under Diagnostic Code 5257, as stability testing was normal during both February 2011 and October 2016 VA examinations.  Similarly, while the Veteran reported on a March 2015 application for vocational rehabilitation that his left knee pops and dislocates, no evidence of cartilage involvement or episodes of dislocation have been noted on examination, or elsewhere in the record.  Thus, a higher rating is not warranted under Diagnostic Code 5258.  38 C.F.R. § 4.71a.

The Board recognizes the Veteran's reports of functional impairment, as well as a February 2011 VA examiner's conclusion that the Veteran's left knee disability has significant effects on his occupational functioning due to pain limiting prolonged standing.  However, the foregoing is unsupported by the record as a whole, which shows the Veteran to be active and to have worked in positions primarily requiring significant standing and walking.  In this regard, VA treatment notes show that in June 2011, the Veteran reported hobbies of walking and swimming and, in August 2011 he reported that he biked to and from work 12 miles each way, and in search of a new job, albeit with pain.  Then, in reporting his post-service employment history in support of vocational rehabilitation benefits in March 2015 and April 2015, he reported post-service work as a cook, cashier, and as a warehouse stock person, all of which likely require a significant degree of standing.  Notably, in reporting his perceived barriers to work and his reasons for leaving past employment, there is no mention of impairment or concern over his left knee disability. 

In any event, particularly in light of evidence during a December 2009 VA psychiatric consultation calling into question the Veteran's overall credibility in reporting, the Board finds the objective evidence of record to be the most probative evidence of record and, here, the objective evidence does not support entitlement to a higher or separate rating for the left knee strain under any diagnostic code.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.S. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990). 


ORDER

A disability rating in excess of 10 percent for a left knee strain is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


